DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Farnam (US Patent No. 3,697,348).
Regarding claims 1 and 4, the Farnam reference discloses a method of forming a sealing element (Title) for a mechanical seal, comprising 
winding a source of elastomer material (Col. 2, Lines 61-65), 
heating the elastomer material to form a homogenous elastomer material (Col. 3, Lines 32-34), 
coating the homogenous elastomer material with a resin material (Col. 3, Lines 22-31; Col. 3, Lines 38-42), 
placing the resin coated elastomer material into a turning machine (Fig. 3), 
forming the outer profile and shape of the sealing element into the shaped resin coated elastomer material (Fig. 3), and 
cutting the sealing elements from the shaped resin coated elastomer material (Col. 3, Lines 34-38). The structure of claim 4 is obvious in view of the rejection of claim 1.
Regarding claim 5, the Farnam reference discloses the turning machine includes one or more cutting elements for forming the profile in the shaped resin coated elastomer material (Col. 3, Lines 34-38).

Claim(s) 8-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ohba et al. (EP0528029A1).
Regarding claim 8, the Ohba et al. (hereinafter Ohba) reference discloses a mechanical seal (Fig. 1) for mounting about a shaft (31), comprising 
a holder assembly (35) having a main body (main body of 35) having an inner surface (inner surface of 35) and an opposed outer surface (outer surface of 35), and a first groove (groove holding 34) formed in the inner surface of the holder assembly and a second groove (groove holding 38) formed in the outer groove of the holder assembly, 
a rotary seal ring (40) coupled to the holder assembly, 
a stationary seal ring (44) disposed adjacent to the rotary seal ring, 
a first sealing element (34) for seating within the first groove and configured so as to fill substantially completely the first groove, and 
a second sealing element (38) for seating within the second groove and configured so as to fill substantially completely the second groove.
Regarding claim 9, the Ohba reference discloses first sealing element has a shape that is complementary to the shape of the first groove and the second sealing element has a shape that is complementary to the shape of the second groove (Fig. 1).
Regarding claim 10, the Ohba reference discloses the main body of the holder assembly has one or more fastener-receiving apertures (holes holding 36) formed therein and extending between the inner surface and the outer surface and being sized and configured for seating a fastener (36).
Regarding claim 11, the Ohba reference discloses first and second cover grooves (grooves left and right of hole holding 36) formed in the outer surface of holder assembly, wherein the first cover groove is formed on one side of the fastener-receiving aperture and the second cover groove is formed on the other side of the fastener-receiving aperture (Fig. 1), and 
a sealing cover element (39) having a main body having a first leg portion (e.g. right portion of 39), an opposed second leg portion (e.g. left portion of 39), and an intermediate portion (e.g. middle portion of 39) disposed between and coupled to the first and second leg portions (Fig. 1), 
wherein the first leg portion of the sealing cover element is sized and configured for seating within the first groove (Fig. 1), the second leg portion of the sealing cover element is sized and configured for seating within the second groove (Fig. 1), and the intermediate portion of the sealing cover element covers the fastener-receiving aperture (Fig. 1).
Regarding claim 12, the Ohba reference discloses the first leg portion is sized and configured so as to fill substantially completely the first cover groove, and the second leg portion is sized and configured so as to fill substantially completely the second cover groove (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnam.
Regarding claim 2, the Farnam reference discloses the invention substantially as claimed in claim 1.
However, the Farnam reference fails to explicitly disclose the elastomer material includes ethylene propylene (EP), ethylene propylene diene methylene (EPDM), fluoroelastomers including FKM and FPM as defined by the ASTM International standard D1418, perfluoroelastomers including FFKM, and tetrafluoroethylene-propylene rubber including FEPM.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the clamed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious mechanical expedience and in order to provide the desired sealing pressure and lifespan.  In re Leshin, 125 USPQ 416.
Regarding claim 3, the modified Farnam reference discloses the invention substantially as claimed in claim 2.
However, the modified Farnam reference fails to explicitly disclose the elastomer material has a hardness between about 70 Shore A and about 90 Shore A.
It would have been obvious to one of ordinary skill in the art at the time of filing to use material having the claimed hardness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and in order to provide the desired sealing pressure and lifespan. In re Aller, 105 USPQ 233.
Regarding claim 6 and 7, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of filing to modify the Farnam reference to include an electronic device including a processor and a memory element in order to automate the system.

Double Patenting
Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,441,684. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to change the shape of the sealing cover in order to allow for a more proper seal.

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILBERT Y LEE/Primary Examiner, Art Unit 3675